Case: 5:17-cr-00355-JRA Doc #: 42 Filed: 11/18/18 1 of 1. PageID #: 432




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

United States of America                       )
                                               )    CASE NO. 5:17CR355
               Plaintiff(s),                   )
                                               )
       v.                                      )    ORDER
                                               )
Donald Neff,                                   )
                                               )
               Defendants                      )
                                               )

       Upon the motion of the Government to dismiss the indictment (Doc. #40), the motion is

hereby granted. The indictment is dismissed without prejudice.



       IT IS SO ORDERED.


       November 18, 2018                     /s/ John R. Adams
       Date                                John R. Adams
                                           U.S. District Judge
